DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the RCE application filed 08/27/2020.
Claims 1, 7, and 13 have been amended and no claims have been added and/or canceled.
In light of applicant’s amendment, previous claim rejections under 35 USC 112 has been withdrawn.
Claims 1-19 are pending with claims 1, 7, and 13 as independent claims.
This action is made Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 recites the limitation "the two or more lines of text".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention by Kienzle et al. (US 2015/0169975, pub. 06/18/2015).

Regarding independent claim 1, a system for editing digital documents on computing devices, each computing device comprising a processor and at least one non-transitory computer readable medium for recognizing handwriting input under control of the processor, the processor configured to:
process a handwriting input, wherein the handwriting input can represent handwriting content or an editing gesture for enacting control on previously processed handwriting content; (Kienzle discloses in  [0093] “both the human-readable collection of characters 420 and the corresponding machine-readable text 430 are user-selectable and user -editable…[0098] assume that the user intends to write "clean" but the untangling process erroneously segments the strokes to produce "dean". Then, when the user the user simply taps or otherwise selects the "d", the segmentation will be automatically corrected to separate the strokes forming the "d" character into separate "c" and "I" characters.” EX.: the word “dean” may represent previously processed handwriting as can be shown in display 420 in fig. 4. Then, a user may tap-to-correct the word “dean” because the word “dean” may not be the word the user intended to write, wherein the tap-to-correct may be an editing gesture)
cause display of, on a display interface of a computing device, first digital ink in accordance with document content; (Kienzle discloses in  [0093] “the device 400 on the left of FIG. 4 shows the result of untangling and segmenting overlapping strokes 410 as a human-readable collection of characters 420 that appear to spell the words "the quick brown fox"… [0095] both the machine-readable text and the drawing can be saved for later use or presented as input to any other application, such as, for example, a search engine that then performs a joint search on both the machine-readable text and the image.” EX.: the display of first digital ink may be the overlapping strokes 410 as illustrated in fig. 4. The drawing/text 420 and/or 430 may be saved as content document for later use) 
detect the handwriting input as one or more editing gestures with respect to the document content by determining characteristics of the handwriting input, evaluating the location of the handwriting input relative to recognized text of the document content, and considering a language of the recognized text of the document content; (Kienzle discloses in [0045], “the user optionally correct those errors via a character correction module 235 that receives user input for correcting the errors…correcting compositing errors with respect to untangled and segmented strokes (e.g., move one or more strokes from one character to a prior or subsequent character), deleting characters, words or phrases, inserting or adding characters, words or phrases, etc… swipe gestures to delete the last stroke…swipe left… delete the last word…swipe up… mark the end of a word…swipe right… switch between text and draw mode…swipe down (“editing gestures”)… [0115], significantly more training data was generated by automatically simulating strokes using a publicly available data set of EX.: the system may detect a swipe type to distinguish/interpret the gesture as whether the gesture for adding drawing to the rendered text, deleting one or more characters, and/or correcting tap gesture. Based on receiving tap-to-correct gesture as user input, the location/position of the tap may interpreted for correcting the word “dean” to the word “clean” by splitting the character “d” to “c” and “l” to the word “clean” and/or the word “wotd” by changing the character “t” to “r” and “l” to the word “world” using a trained segmentation model such as English characters as a language model) and 
cause display of, on the display interface, second digital ink in accordance with the handwriting input; (Kienzle discloses in  [0100] “as illustrated by FIG. 5, multiple overlapping strokes 500 input on a touchscreen of device 510 are automatically untangled, segmented and composited to form the human-readable collection of characters 520 that appear to spell the words "hello wotd"… [0101] the result of user selection (e.g., user "tap" on the displayed character) of the human-readable character appearing to represent the character "t" within the collection characters appearing to spell "wotd". In this example, the Stroke Untangler automatically re -segments the strokes, displays the resulting corrected human-readable characters 525 the corresponding machine-readable characters 535 on the display screen with the corrected segments and corresponding characters highlighted (see element 555).” EX.: here the first digital ink may be display 500 and the second digital ink may be display 555 for receiving tap-to-correct gesture).

Regarding dependent claims 2-3, 8-9, and 14-15, rejection of the system of claim 1 is incorporated and further, wherein the second digital ink is different than the first digital ink; wherein the second digital ink is a normalized version of the first digital ink; Kienzle discloses the second digital ink is different than the first digital ink in Fig. 5, wherein the first digital ink 500 is different than the digital ink 555. The first digital ink is tangled or overlapping strokes whereas the second digital ink is untangled or normalized digital ink.

Regarding dependent claims 4-5, 10-11, and 16-17, rejection of the system of claim 1 is incorporated and further re-display of, on the display interface, the document
content as a third digital ink based on the detected editing gestures; wherein the third digital ink is different than the first and second digital ink; Kienzle discloses in [0101] “the Stroke Untangler automatically re -segments the strokes, displays the resulting corrected human-readable characters 525 the corresponding machine-readable characters 535 on the display screen with the corrected segments and corresponding characters highlighted (see element 555).” EX.: causing the re-display of the content as third digital ink based on the detected gesture in display 535 in Fig. 5, wherein the third digital ink is machine-readable characters on the display screen corrected segment.

Regarding dependent claims 6, 12, and 18, the rejection of the system of claim 4 is incorporated and further wherein the third digital ink is typeset version of the first digital ink; (Kienzle discloses in [0100-0101] “the Stroke Untangler automatically re -segments the strokes, displays the resulting corrected human-readable characters 525 the corresponding machine-readable characters 535 on the display screen with the corrected segments and corresponding characters highlighted (see element 555).” EX.: the third digital ink may be recognized by HWR module and become searchable text as illustrated in display 435 in fig. 4 and display 535 in fig. 5).

Regarding claim 7, the claim is directed toward a method for the system of claim 1, therefore is rejected based on the rejection of claim 1.

Regarding claim 13, the claim is directed toward a computer media for the system of claim 1, therefore is rejected based on the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kienzle in view of Hicks et al. (US 2014/0223382, pub. 08/07/2014, hereinafter as Hicks).

Regarding claim 19, the rejection of the system of claim 1 is incorporated and further Kienzle does not explicitly disclose wherein the editing gesture corresponding to the single multi-directional stroke including erasing the two or more lines of text. However, Hicks, in an analogous art, discloses in [0014 and 0044] “a fastly drawn Z-shape gesture drawn in a relatively arbitrary fashion in the middle of a content block or field (e.g., paragraph, email body, paint canvas/screen, note screen, etc.) may delete that block or clear that field …As can be seen in FIG. 3d, the user has drawn a Z-shaped gesture to delete the words between the start and stop points of the Z -gesture.” EX.: the z-shape gesture may erase multiple lines of text or a section of text based on the start point and endpoint of the z-gesture on the document text). 


Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot. Furthermore, the arguments do not apply to the combination of the references being used in the current rejection.
Argument: applicant’s argument may be based on amendment to the claimed invention.
Response: new prior art has been found and applied as detailed above.

Conclusion
THIS ACTION IS MADE NONFINAL.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 







/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        04/15/2021

/SHAHID K KHAN/Examiner, Art Unit 2178